Citation Nr: 1608344	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  13-29 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for left hand/finger disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for left shoulder disorder.

4.  Entitlement to service connection for left knee disorder.

5.  Entitlement to service connection for gastroesophageal reflux disease.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to July 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In October 2013, the Veteran testified at a hearing held before a Decision Review Officer.  A transcript is on file.

This appeal was processed using the Virtual Benefits Management System (VBMS) and the Virtual VA electronic claims files.  Accordingly, any future consideration of the case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for left knee disorder and gastroesophageal reflux disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran has not been shown to have a current chronic left hand/finger disorder at any time since he filed his claim.  

2.  Hypertension was not demonstrated in service or disabling to a compensable degree within a year of the Veteran's separation from active duty.

3.  A left shoulder disorder was not demonstrated in service or related to in-service occurrences.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for left hand/finger disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3.  The criteria for entitlement to service connection for left shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application as to the issues decided herein.  VA notified the Veteran in April 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, and affording the claimant a hearing before a Decision Review Officer and a hearing before the Board, but he did not request a Board hearing.  The Veteran was afforded a VA examination and medical opinions for the issues of entitlement to service connection for left hand/finger condition and left shoulder condition.  There is also no evidence that additional records have yet to be requested, or that a VA examination or medical opinion is in order for the issue of entitlement to service connection for hypertension.  38 C.F.R. § 3.159(c)(4)(i)(B); See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the provisions of 38 C.F.R. § 3.303(b) apply only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection can also be established through application of statutory presumptions, including for "chronic diseases," such as hypertension, when manifested to a compensable degree within one year of separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Left Hand/Finger Disorder

The Veteran's service treatment records document multiple in-service injuries to the left hand and fingers.  In September 1964, the left hand was injured while playing football and he was assessed with a sprain.  In July 1966, he slammed a car door on the second and third fingers of the left hand and physical findings revealed slight swelling and small superficial laceration on one finger.  August 1966 radiographic report for these fingers revealed no abnormalities.  Then in December 1966, the Veteran injured his left ring finger and x-ray results were normal.  At the time of separation from service, the May 1967 examination report revealed normal clinical evaluation of the upper extremities and other musculoskeletal systems.  On the May 1967 Report of Medical History, the Veteran also marked not having or ever having had a history of bone, joint or other deformity, swollen or painful joints, or broken bones.  
 
In the February 2011 VA Form 21-526, the Veteran requested service connection for a left hand/finger disorder on a direct basis.  He reported receiving treatment for the left hand/left digit finger at Lackland Air Force Base during military service.  At the October 2013 hearing held before a Decision Review Officer, he stated he experienced problems with the left hand and fingers at the time of discharge from service, saw a few physicians for the left hand after separation from service but does not have any of those records, and that he is not currently being treated.  In a September 2013 statement, the Veteran's wife reported her observations of the Veteran experiencing cramps in the left hand and fingers.
 
A review of the relevant evidence of record, which does not include any VA or private treatment records for the left hand, shows that the Veteran has not been diagnosed with a left hand/finger disorder at any time since filing his claim in February 2011.  
 
The Veteran was afforded a VA examination for hand, thumb, and fingers in July 2011.  Following the physical examination and review of the claims file, the examiner indicated that left hand x-rays show normal left hand except for possibly old trauma of the base of the proximal phalanx of the fourth and fifth fingers and no current diagnosis was rendered.

The Veteran has been advised on multiple occasions that he must identify a current disability that is associated with his active duty service, yet he has not provided evidence showing such a disability.  See April 2011 notice letter; July 2011 VA rating decision; April 2013 and August 2013 statements of the case; and March 2014 supplemental statement of the case.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefit is being claimed.

The Board has considered the Veteran's and his wife's reported history of symptomatology related to the left hand and fingers throughout the appeal period.  They are competent to report observable symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds, however, that the Veteran and his wife as lay persons are not competent to offer a current diagnosis for a left hand/finger condition.  Rather, the most probative evidence concerning the nature of his complaints of the left hand/fingers is provided by the July 2011 VA  examiner who was using his professional expertise to offer the medical findings presented.

Based on the foregoing, the evidence does not establish that the Veteran has a current diagnosis in this case.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a left hand/finger disorder on a direct basis.    

Hypertension

At the outset, review of the evidentiary record shows the Veteran has a current diagnosis of hypertension, as noted during the appeal period in a March 2015 letter from Dr. Yaw Owusu-Addo.  

In the February 2011 VA Form 21-526, the Veteran requested service connection for hypertension on a direct basis.  He reported receiving treatment for hypertension at Craig Air Force Base during military service.  At the October 2013 hearing held before a Decision Review Officer, he stated having headaches in service, was given some pills, then was finally diagnosed with hypertension.  

Review of the Veteran's service treatment records are silent for anything relevant to hypertension.  In fact, his blood pressure readings therein were 114 over 70 at the January 1964 examination, 120 over 70 at the December 1965 examination, and 104 over 60 at the May 1967 examination.  To the extent that the Veteran asserts having headaches in service, if he wishes to claim entitlement to service connection for headaches, he and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).

As a result, the Board finds there is no lay or medical evidence of in-service complaints, treatment, or diagnosis of hypertension.  Since the in-service element has not been met in this case, service connection on a direct basis is not warranted.  See 38 C.F.R. § 3.303.

The Board also finds that the evidence preponderates against finding that hypertension was manifest to a compensable degree within one year of separation from active duty, was a chronic disorder during service, or was incurred in service.  As noted above, the Veteran's service treatment records do not show persistently elevated blood pressure readings, and hypertension was neither diagnosed nor shown during service.  There is no competent evidence of compensable disabling hypertension within one year of service discharge in 1967.  In fact, review of his post-service treatment records do not document onset of hypertension until many years after the Veteran's separation from active duty.  Accordingly, service connection for hypertension on a presumptive basis as a chronic disease is not warranted.  See 38 C.F.R. §§ 3.303(b), (d), 3.307(a)(3), 3.309(a).

Left Shoulder Condition

At the outset, review of the evidentiary record shows the Veteran has a current diagnosis of a left shoulder condition, specifically left shoulder strain as noted during the appeal period in the July 2011 VA examination report.

In the February 2011 VA Form 21-526, the Veteran requested service connection for left shoulder condition on a direct basis.  He reported a chronic left shoulder condition began in February 1966 during military service.  At the October 2013 hearing held before a Decision Review Officer, he stated having problems with the left shoulder ever since separation from service.

Review of the Veteran's service treatment records document a left shoulder injury in February 1966.  Specifically, an injured shoulder while playing basketball was noted.  Radiographic report for the left shoulder revealed no evidence of acromioclavicular separation, fractures, dislocations, or other abnormalities.  At the time of separation from service, the May 1967 examination report revealed normal clinical evaluation of the upper extremities and other musculoskeletal systems.  On the May 1967 Report of Medical History, the Veteran marked not having or ever having had a history of bone, joint or other deformity, swollen or painful joints, or broken bones.  As a result, the Board finds the element of an in-service occurrence for a left shoulder disorder has been met in this case.

Nevertheless, the element of a nexus between the current left shoulder disorder and in-service occurrence has not been met in this case.

Review of the Veteran's private treatment records from Carolina Spine, Pain & Rehabilitation dated prior to the appeal period from July 2010 to January 2011 document his complaints of shoulder pain.  Particularly, in July 2010 the Veteran reported the pain in his shoulders began in June 2010; however, no reference as to the etiology of the Veteran's shoulder complaints is made by the treating private physician.

In July 2011, the Veteran was afforded a VA examination for hand, thumb, and fingers, to include evaluation of the left shoulder.  Following the physical examination and review of the claims file, the examiner provided the following medical opinion and rationale:

I did not see any further visits for shoulder pain other than two visits in February 1966.  Given the lack of chronicity, I would state that it is less likely as not that the [Veteran's] current shoulder pain is a continuation of the shoulder pain noted in the military.

The Board finds that the most probative evidence of record demonstrates that the Veteran's left shoulder disorder is not related to active service.  The VA etiological opinion is probative as the examiner reviewed the claims file, considered the Veteran's medical history, and provided sufficient rationale for the opinion provided.  Accordingly, the opinion is found to carry significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in assessing the adequacy of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion).  

Although the Veteran is competent to report observable symptomatology regarding his left shoulder, the Board finds he does not have the experience, education, training, and expertise to provide an opinion regarding the etiology of his current left shoulder disorder.  See Layno, 6 Vet. App. at 470.  

The Veteran's inconsistent statements regarding onset of left shoulder symptomatology weigh against his credibility as to the assertion of a nexus between the current left shoulder disorder and in-service occurrence.  See February 2011 VA Form 21-526; October 2013 hearing held before a Decision Review Officer; July 2010 private treatment records; Madden v. Gober 125 F.3d 1477, 1481 (Fed. Cir. 1997) (Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.).  Moreover, the initial post-service complaint of shoulder pain was not noted until June 2010, which was approximately 43 years after separation from service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder).  In sum, the Board gives more weight to the July 2011 VA opinion rendered by a trained medical professional and finds that the third criteria to establish service connection on a direct basis has not been met.  See 38 U.S.C.A. § 1110.

Lastly, in light of the onset of diagnosis of a left shoulder strain after separation from service, the Board finds a left shoulder disorder did not have onset during service to warrant service connection.  See 38 C.F.R. § 3.303(d). 

Because the preponderance of the evidence is against the Veteran's claims, as discussed above, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection is not warranted for left hand/finger condition, hypertension, or left shoulder condition.


ORDER

Service connection for left hand/finger disorder is denied.

Service connection for hypertension is denied.

Service connection for left shoulder disorder is denied.


REMAND

A remand is needed for the issues of entitlement to service connection for left knee disorder and gastroesophageal reflux disease to obtain potentially relevant private treatment records.  During the appeal period, the Veteran submitted a March 2015 letter from Dr. Yaw Owusu-Addo who noted treating the Veteran since 2004 for multiple conditions, to include knee degenerative joint disease and gastroesophageal reflux disease.  The Veteran also reported in an august 2014 VA Form 21-4138 to being treated by Dr. Patricia McHale in Gastonia, North Carolina for the left knee, and at the October 2013 hearing held before a Decision Review Officer to being treated by Dr. Addo for gastroesophageal reflux disease.  Since VA has notice of outstanding private records that are potentially relevant to these claims on appeal, there is a duty to obtain these records.  

A remand is also needed in order to secure a VA examination and medical opinion to properly adjudicate the issue of entitlement to service connection for gastroesophageal reflux disease.  See 38 C.F.R. § 3.303; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Review of the Veteran's service treatment records show complaint of upset stomach in April 1965; complaint of vomiting in May 1965; and complaint of severe pain in abdomen with assessment of gastroenteritis in July 1966.  During the appeal period, a March 2015 letter from Dr. Yaw Owusu-Addo notes treating the Veteran since 2004 for conditions, to include gastroesophageal reflux disease.  In light of this evidence an examination is in order.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records for left knee disorder and gastroesophageal reflux disease, to include outstanding treatment records from (a) Dr. Yaw Owusu-Addo of Piedmont Adult and Pediatric Medicine Associates in Gastonia, North Carolina since 2004; and (b) Dr. Patricia McHale in Gastonia, North Carolina.  Thereafter, the AOJ, after securing any necessary authorizations, must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  

If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran must then be given an opportunity to respond.

2.  After completing the foregoing development and associating any additional records received with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of gastroesophageal reflux disease.  The entire claims file, to include all VBMS and Virtual VA files, must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must elicit a full history of this claimed disorder from the Veteran.  

The examiner is to be advised that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should explain why.

For any diagnosed gastroesophageal reflux disease, the VA examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the disorder is related to the Veteran's active service from January 1964 to July 1967, to include complaints of upset stomach, vomiting, and gastroenteritis in April 1965, May 1965, and July 1966, respectively?  A complete and fully reasoned rationale must be provided for any opinion offered.

If no current diagnosis is rendered, the examiner should refer to the diagnosis of gastroesophageal reflux disease as noted in the March 2015 letter from Dr. Yaw Owusu-Addo and render the requested medical opinion above.  

3.  The Veteran is hereby notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for the VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should be indicated whether any notice that was sent was returned as undeliverable. 

4.  After the development requested has been completed, the AOJ should review the examination report and the medical opinion to ensure that they are in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

5.  When the development requested has been completed, the issues on appeal should be readjudicated by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


